Title: From Abigail Smith Adams to Hannah Phillips Cushing, 15 May 1814
From: Adams, Abigail Smith
To: Cushing, Hannah Phillips



My dear Friend
Quincy may 15 1814

I really was much rejoyed to See once again your hand writing. While I feelingly Sympathize with you, in the weakness of your Eyes, which deprives your Friends, of one of there greatest enjoyments, a Friendly Epistolary intercourse with you. I have sufferd much these Six months, from a Similar cause, altho mine is not a Constant complaint. it must be an increasing one with years
I had a Severe fit of Sickness myself during the winter, and before I left the Chamber, the President was Seizd with a Similar complaint, was longer confined, and more Sick, than I ever before knew him, and at the Same time, my Sons Family were sick. we had just recoverd, when Susan was Seizd with a Lung fever, and a laborer whom we had hired, but three days before was taken down with a plurisy Susan is but just recovering a bad cough Still hangs upon her, and She is very weak.
I hope I am gratefull to Heaven, that our Lives have all been Spared, when Friends and acquaintance have fallen round me. Some in Youth; others like a shock of corn, fully Ripe. Judge Payn, now lies Dead: and mr otis—altho arrived to the Age of Man, was So vigoras, active, and Youthfull in his appearence, So cheerfull in his disposition, and pleasent in his manners; that he appeard like to live to a much greater Age than has been allotted to him. the fatigues of his office, were too great; and broke him down, and he fell an easy prey to a fever of three days.
I have ved and sympathized with my Friend and her Dear daughters, whose loss can only be duly estimated by themselves So affectionate an Husband, So fond tender doating a Father, who was So perfectly domestic in his Habits, can only be appreciated by those whose own experience Speaks the Same language. may they find support in the only two Sources, which can afford it—Religion and Friendship—
 Louisa and miss Lord, returnd much dissapointed, that they had not the pleasure of Seeing you, and promissed themselves an other Ride, but Mrs Beal Soon became So ill that miss Lord was loth to leave her—She possest her flow of Spirits to the last week of her Life, enjoying her Friends, and Society, and met the approach of death with calmness, composure, and resignation—disposed of her cloathing and directed many things to be done after her Death—even to the making her funeral Robe and cap which she requested Louisa might do for her.
She was a pleasent Neighbour and a woman of industery prudence and exact neatness, to all which qualities she educated her Grandaughters. Her Sons who Survive her were exemplary for their attention, and fillial respect and Love towards her.
Miss Lord remains with captain Beal and will Soon, I presume be married to mr George Beal.
Present me kindly to your sister Cushing, and to Miss Aylwin who I hope will accompany you on a visit to / Your affectionate / Friend
Abigail AdamsThe president presents his respects to you and Louisa, Caroline and Susan, all unite in expressions of Respect and affection
